DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
Examiner’s Note:  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Disposition of Claims
Claims 1-12 are pending and rejected.
Information Disclosure Statement
The information disclosure statement filed February 3, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each publication listed on an information disclosure statement must be identified by a date of publication (See 37 C.F.R 1.98(b)(5) & MPEP § 609.04(a)(I)). While a date of retrieval is sufficient for when a date of an NPL is not known, the NPL document entitled 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi et al. (hereinafter "Yokochi") (US 2006/0011254) in view of Shimada et al. (hereinafter "Shimada") (JP-2000103407-A) and HellermannTyton, Autotool 2000 CPK Operating Instructions, April 2, 2015, HellermannTyton, 106-29004, Pages 1-29 (Year: 2015) (hereinafter "HellermannTyton").
Regarding Claims 1 & 3, Yokochi discloses an apparatus (Fig. 1, a binding machine 1; [0019]) configured for fitting a band (Fig. 1, a binding wire W; [0019]) around an elongate object (Fig. 7, a reinforcing bar S; [0023]) and a method for controlling said apparatus (Fig. 1, a cycle operation of the binding machine 1; [0022]), said apparatus comprising:
an integrated fitting mechanism (Fig. 1, a guiding mechanism comprising a nose 7, a lower guide arm 20 and a wiring clamp mechanism 3; [0023]) configured to form the band into a loop closed around the elongate object (Fig. 6, the binding wire W is formed into a loop around the reinforcing bar S via the guiding mechanism; [0023]);
a tensioning device (Fig. 1, a wire feeding mechanism 4; [0019]) configured to tighten the band around the elongate object (Fig. 6, the wiring feeding mechanism 4 is driven to tighten the binding wire W around the reinforcing bar S; [0019]);
a severing device (Fig. 1, a cutting device 11; [0019]) located proximate to the integrated fitting mechanism (the cutting device 11 is located proximate to the guiding mechanism; see Fig. 6);
a casing (Fig. 1, a casing 2; [0019]) comprising:
a removable magazine (Fig. 1, a magazine 6; [0019]) configured to house a reserve of bands (Fig. 1, the magazine 6 is configured to hold a replaceable binding wire reel; [0019]); and
an electronic control unit (a control portion of a microprocessor; [0022]) in communication with the integrated fitting mechanism, the tensioning device, and the severing device (Fig. 1, the control portion is in electrical communication with the wire clamp mechanism 3, the wire feeding mechanism 4, and the cutting device 11; [0022]); and
wherein the electronic control unit:

commands the severing device to sever the portion of the band (Fig. 6, the control portion commands the cutter device 11 to cut the binding wire W; [0022]).
Yokochi fails to explicitly disclose a receptacle configured to receive a portion severed from the band; a command interface configured to allow a user of the apparatus to select a predetermined circumferential dimension of the loop formed by the band around the elongate object, wherein the electronic control unit: commands the tensioning device to tighten the band depending on the predetermined circumferential dimension selected through the command interface; and commands the severing device to sever the portion of the band when the loop has reached the predetermined circumferential dimension.
However, Shimada, as best understood, in the art of bundling machines, teaches an apparatus (Fig. 1, a band binding machine 40; [0026]) configured for fitting a band around an elongate object (Fig. 1, the band binding machine 40 wraps a band 1 around a work 36; [0026]), said apparatus comprising:
a tensioning device (Fig. 1, a band tightening mechanism 4; [0026]) configured to tighten the band around the elongate object (Fig. 1, the band tightening mechanism 4 pulls back the band 1 to tighten the band 1 around the work 36; [0026]);
a severing device (Fig. 3, a cutter portion 30; [0047]);
an electronic control unit (Fig. 1, a control section 45; [0028]) in communication with the tensioning device and the severing device (Figs. 1 & 3, the control section 45 is in electrical communication with a band drive roller 41 of the band tightening mechanism 4 and the cutter portion 30; [0028] & [0047]); and
a command interface (Fig. 1, a setting input unit 46; [0029]) configured to allow a user of the apparatus to select a predetermined circumferential dimension of a loop formed by the band around 
commands the tensioning device to tighten the band depending on the predetermined circumferential dimension selected through the command interface (Fig. 1, the band 1 is pulled back by the band drive roller 41 based on the predetermined binding length; [0032]); and
commands the severing device to sever the portion of the band when the loop has reached the predetermined circumferential dimension (Fig. 1, after the band drive roller 41 has pulled back the band 1 to the predetermined binding length the cutter portion to cut an end of the band 1; [0047]).
The advantage of the inputting a predetermined binding length is to accurately adapt to work of different sizes (Shimada; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the microprocessor as disclosed by Yokochi, to include the setting input unit to input a predetermined binding length taught by Shimada, to accurately adapt to work of different sizes (Shimada; [0064]).
Yokochi, as previously modified by Shimada, fails to explicitly disclose a receptacle configured to receive a portion severed from the band.
However, HellermannTyton, in the art of binding, teaches an apparatus (Fig. 3.2.1, a system for bundling wires; Page 11, § 3.3), comprising:
a receptacle (Fig. 3.2.1, a waste container 8; Page 13, § 5.4.1) configured to receive a portion severed from a band (Fig. 3.2.1, the waste container 8 collects cable tie residues; Page 13, § 5.4.1).
The advantage of the waste container is to collect a plurality of cable tie residues before emptying thus allowing for continuous use (HellermannTyton; Page 13, § 5.4.1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the binding machine as disclosed by Yokochi, as 
Regarding Claims 2 & 4, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the apparatus and method according to Claims 1 & 3, respectively. Yokochi further discloses wherein the tensioning device includes a toothed wheel (Fig. 2, the wiring feeding mechanism 4 comprises a gear 14 with a gear mesh; [0020]) which is provided to drive a strap of the band in a tightening direction (the gear 14 of the wiring feeding mechanism 4 is driven to tighten the binding wire W around the reinforcing bar S; [0022]).
Shimada, as best understood, further teaches a wheel (Fig. 1, a band drive roller 41 of the band tightening mechanism 4; [0028]) which is provided to drive a strap of the band in a tightening direction (Fig. 1, the band drive roller 41 of the band tightening mechanism 4 pulls back the band 1 to tighten the band 1 around the work 36; [0028]), said wheel equipped with a rotary encoder (Fig. a servomotor 44 electrically connected to the band drive roller 41 is equipped with an encoder; [0028]) and wherein the electronic control unit determines that the predetermined circumferential dimension is reached depending on a signal delivered by the rotary encoder (Fig. 1, the control section 45 determines the predetermined binding length has been reached using the encoder; [0032]).
Regarding Claim 5, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the method according to Claim 4. Shimada, as best understood, further teaches selecting the predetermined circumferential dimension from at least five predetermined circumferential dimensions (Fig. 1, the setting input unit 46 is a ten-key and therefore more than five predetermined bending lengths can be inputted; [0029]).
Regarding Claim 6, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the method according to Claim 3. Modified Yokochi further discloses the selecting, the positioning, the 
Regarding Claims 7 & 10, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the apparatus and method according to Claims 1 & 3. Yokochi further teaches wherein the casing further comprises a handle forming a pistol grip with a trigger (Fig. 1, the casing 2 has a handle comprising a pistol-shaped grip 5 and a trigger 22; [0019] & [0023]) for initiating a band fitting operation performed by the electronic control unit to fit the band around the elongate object (Fig. 1, pulling the trigger 22 starts an operation cycle of the binding machine 1 via the control portion of the microprocessor; [0022] & [0023]).
Regarding Claims 9 & 12, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the apparatus and method according to Claims 1 & 3. Yokochi further teaches wherein the integrated fitting mechanism comprises:
two pivoting jaws (Fig. 1, a nose 7 and a lower guide arm 20; [0019]) usable to form the loop of the band around the elongate object (Fig. 1, the nose 7 and the lower guide arm 20 form the loop; [0019]); and
a drive (Fig. 2, a feed motor 15; [0020]) for moving the band from the removable magazine toward the two pivoting jaws (Fig. 2, the feed motor 15 drives the binding wire W from the magazine 6; [0019] & [0020]).
Claims 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi et al. (hereinafter "Yokochi") (US 2006/0011254) in view of Shimada et al. (hereinafter "Shimada") (JP-2000103407-A) and HellermannTyton, Autotool 2000 CPK Operating Instructions, April 2, 2015, HellermannTyton, 106-29004, Pages 1-29 (Year: 2015) (hereinafter "HellermannTyton") as applied to Claims 1 & 3 above, and further in view of Moody et al. (hereinafter "Moody") (U.S. 4,790,225).
Regarding Claims 8 & 11, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the apparatus and method according to Claims 1 & 3. Yokochi, as previously modified by Shimada and HellermannTyton fails to explicitly disclose wherein the band is severed at a location corresponding to an outlet of a nonreturn catch housing of the band.
However, Moody, in the art of binding, teaches an apparatus (Fig. 1, an automatic tool 30; Col. 3, Lines 63-67) configured for fitting a band around an elongate object (Fig. 1, the automatic tool 30 is configured to fit a tie 40 around a wire bundle; Col. 1, Lines 11-16 & Col. 4, Lines 1-11), comprising:
a severing device (Fig. 18, a knife 372; Col. 14, Lines 20-26); and
wherein the band is severed at a location corresponding to an outlet of a nonreturn catch housing of the band (Figs. 2 & 18, the knife 372 cuts the tie 40 adjacent to a head 42; Col. 14, Lines 20-26).
The advantage of cutting the tie adjacent to the head is to accurately cut each cable tie in a similar location (Moody; Col. 15, Lines 34-54).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the severing device as disclosed by Yokochi, as previously modified by Shimada and HellermannTyton, to cut the tie adjacent to the head taught by Moody, to accurately cut each cable tie in a similar location (Moody; Col. 15, Lines 34-54).
Response to Arguments
Applicant’s arguments, see Page 6, filed February 3, 2022, with respect to the objection to Claim 12 have been fully considered and are persuasive in light of amendments to Claim 12.
The objection to Claim 12 has been withdrawn.
Applicant’s arguments, see Pages 6-7, filed February 3, 2022, with respect to the invocation of 35 U.S.C. § 112(f) for "a feeding device" have been fully considered and are persuasive in light of amendments to the claims.
35 U.S.C. § 112(f) for “a feeding device” is no longer invoked. All other invocations of 35 U.S.C. § 112(f) remain invoked.
Applicant’s arguments, see Page 7, filed February 3, 2022, with respect to the rejections under 35 U.S.C. §§ 112(a) & 112(b) of Claim 12 have been fully considered and are persuasive in light of amendments to Claim 12.
The rejections under 35 U.S.C. §§ 112(a) & 112(b) of Claim 12 have been withdrawn.
Applicant’s arguments, see Pages 8-14, filed February 3, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-12 have been fully considered and are not persuasive.
In response to Applicant’s argument that the motivation to combine Yokochi and Shimada is based on improper hindsight as Yokochi already discloses being capable of adapting to work of different sizes, Examiner respectfully disagrees. While Yokochi discloses a binding mechanism to pull back the binding wire W into close contact with the work being bound, regardless of the number of pieces of the work, the inclusion of the controlled pull back mechanism as taught by Shimada provides an additional, improved mechanism to accurately control the binding of different sizes of work, especially when the work is fragile and cannot be deformed (Shimada; [0064] & [0071]).
Specifically, the binding mechanism of Yokochi provides two drive gears 13 & 14 and a reversibly driven feed motor 15, wherein the feed motor 15 rotates for a preset number of rotations to pull back the binding wire W around the reinforcing bar S (Yokochi; [0024]). After the preset number of rotations is reached, the drive gears 13 & 14 are slipped and continue to rotate. The continued rotations further pull back the binding wire W until friction between drive gears 13 & 14 and the binding wire W is detected by a torque limiter 24, at which time the drive gears 13 & 14 are stopped (Yokochi; [0026]). before the torque limiter 24 detects the friction and the drive gears 13 & 14 are stopped. This delay would lead to overtightening and potential damage to the work being bound. Therefore this slip-based pull back does not provide a mechanism to accurately control the pull back of the binding wire W to accurately bind different size work.
As detailed above, the band binding machine 40 of Shimada teaches the band driver roller 41 to pull back the band 1 around the work 36 (Shimada; [0032]). Shimada additionally teaches using the setting input unit 46 to set a predetermined binding length of the band 1, which allows for an accurate pull back of the band 1 to securely bind the band 1 around the work 36 (Shimada; [0032] & [0071]). This controlled pull back can be used to secure the band 1 around the work 36 without overtightening, which would damage or deform the work being bound. Therefore the motivation to combine Yokochi and Shimada is not based on improper hindsight, as Shimada provides a controlled pull back mechanism, not previously disclosed by Yokochi, to accurately adapt to work of different sizes.
Conclusion
Examiner’s Note:  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725